Parker, J.
(concurring) — I concur in the result reached in the foregoing opinion, but dissent from the view, seemingly expressed therein, that a city has power to determine the qualifications, moral or otherwise, of persons who may conduct a drug store, or determine the qualifications of persons who may practice pharmacy. The state has enacted law for the determination of the qualifications of pharmacists, and when it issues a license to one it has determined is so qualified, the city plainly cannot curtail the right which the license confers. Aside from the strict practice of pharmacy, the conducting of a drug store, being, as the opinion states, a lawful business, is no different than the conducting of a grocery or drygoods store, in so far as is concerned the city’s power to say who may or who may not own or conduct it. It may be that a city can levy a license tax upon such a business for the purpose of raising revenue, and it is possible that a city may, in some measure, regulate the manner in which it shall be conducted; but however this may be, I am firmly convinced that the city cannot say who may or who may not own or conduct a drug store or a pharmacy, any more than it can say who may or who may not own or conduct a grocery or drygoods store. That the city cannot do the latter is, to my mind, too self-evident to admit of argument. I want to reverse the judgment of conviction rendered by the superior court because, as I view it, the city has, by enacting this ordinance, arrogated to itself the power to determine who are *434privileged to follow this lawful business. To say that this is a flagrant usurpation of power is, to my mind, stating the case none too strongly against the city.
Holcomb, J., concurs with Pabkee, J.